Citation Nr: 0307767	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right (major) shoulder disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran had verified active military service from 
December 1986 to June 1998.  Additionally, he reports that he 
had prior Reserve service from June 1981 to June 1986, 
including a period of active duty for training from June 1982 
to September 1982.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  Subsequently, the case was transferred to the RO in 
Portland, Oregon.

The Board notes that the February 1999 rating decision 
addressed a total of 18 issues.  In his June 1999 Notice of 
Disagreement, the veteran expressed disagreement with 11 of 
those issues, and these were the issues listed in the July 
1999 Statement of the Case.  However, the veteran's December 
1999 Substantive Appeal only expressed disagreement with 5 
issues.  As such, these were the only issues over which the 
Board has had jurisdiction.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2002).  The case was previously before the 
Board in March 2001, when all but the two issues listed on 
the title page were denied.  The two issues currently on 
appeal were remanded for further development.  Since that 
time, a December 2002 decision review officer decision 
increased the veteran's evaluation for costochondritis to 10 
percent, effective July 1, 1998.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran is right handed and his right shoulder 
disorder is productive of no more than malunion, or nonunion 
without loose movement, of the clavicle or scapula; the right 
arm can be raised to well above the shoulder level.

3.  The veteran's service-connected right shoulder disorder 
is also manifested by a tender and painful post-surgical 
scar, measuring three inches.

4.  The veteran's service-connected costochondritis is 
manifested by anterior discomfort of the chest, primarily 
over the cartilage portion of the fifth right rib, with no 
shortness of breath or dyspnea on exertion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right (major) shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2002).  

2.  The criteria for entitlement to a separate 10 percent 
rating for a tender scar, right shoulder, postoperative, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for costochondritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (Supp. 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5003, 5010, 5297, 5321 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim and whether he or VA bears the 
burden of producing or obtaining that evidence or information 
by means of the discussions in the February 1999 rating 
decision; July 1997 statement of the case; March 2001 Board 
remand; May 2001 letter from the RO; the December 2002 
decision review officer decision; and December 2002 
supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO has made attempts to 
obtain the veteran's service medical records, private medical 
records, VA medical records, and has provided the veteran 
with two VA examinations to clarify the nature and severity 
of the veteran's right shoulder disorder and costochondritis.

Factual Background.  The veteran's service medical records 
reflect that he was treated on numerous occasions for right 
shoulder problems while on active duty.  For example, the 
veteran underwent a right shoulder open acromioplasty and 
exploration of the rotator cuff in June 1996.  Thereafter, in 
February 1997, he underwent an arthroscopy of the right 
shoulder with debridement, flap lesion, and partial 
subacromial bursectomy.  An MRI taken of the right shoulder 
in March 1998 revealed evidence of prior surgery with a 
partial undersurface tear of the supraspinatus tendon, as 
well as degenerative changes of the acromioclavicular joint.  
Further, it was noted that the superior glenoid labrum was 
not well seen, and that, if clinical suspicion for labral 
pathology remained high, an arthrogram should be performed 
for further evaluation.

The service medical records also reflect that the veteran was 
treated for chest pain diagnosed as costochondritis on 
various occasions, including numerous records dated in 1993 
and 1994.

At the time of a November 1998 VA general medical 
examination, it was reported that the veteran was right 
handed.  The veteran reported that he felt a pull and pain in 
his sternal area while lifting weights in 1987, and that he 
continued to get pain off and on about every two to three 
months that would last anywhere from two to fourteen days.  
He also reported that the pain was exacerbated by movement of 
the chest wall, breathing, lifting, and improved with rest.  
It was noted that he did not take much medication, and that 
he denied any shortness of breath, palpitations, dyspnea 
exertion or diaphoresis.  Regarding his right shoulder, he 
reported that the pain was continual with any motion.  He 
denied any weakness of his shoulders as a result of this or 
any loss of motion.  Further, he reported that he took no 
medications, and that he had not been evaluated during the 
last few years for his shoulder.

Upon examination, the veteran's chest was clear to 
auscultation.  However, he did have some chest wall 
tenderness along the sternal borders.

Musculoskeletal examination showed, in part, that the veteran 
had a linear scar along the anterior right deltoid.  He had 
full range of motion of the shoulders bilaterally with no 
complaints of pain.  Specific range of motion findings were 
as follows:  abduction to 180 degrees, adduction to 50 
degrees, forward flexion to 180 degrees, extension to 30 
degrees, as well as internal and external rotation to 90 
degrees.  The veteran was also found to have 5/5 strength of 
his shoulders.

Based on the foregoing, the examiner's diagnostic impressions 
included right shoulder pain, but an otherwise unremarkable 
examination, as well as a history of two previous surgeries 
with unremarkable findings per patient.

Chest x-rays taken in conjunction with the November 1998 VA 
examination revealed that no hemidiaphragmatic calcification 
was evident.  Pleural plaguing was not apparent.  The heart 
was at the upper limits of normal in size.  Pulmonary 
vasculature was normal.  Hilar contours did not demonstrate a 
definite abnormality.  Further, the lungs demonstrated no 
acute infiltrate.  Overall impressions were no current 
evidence of asbestos exposure, and no acute infiltrates 
demonstrated.

Right shoulder x-rays, also taken in conjunction with the 
November 1998 VA examination revealed no bony or joint 
abnormality.  Overall impression was of an unremarkable right 
shoulder.

In a February 1999 rating decision, the RO granted service 
connection for status post rotator cuff tear, right shoulder, 
with degenerative changes, and costochondritis.  A 10 percent 
disability rating was assigned for the right shoulder 
pursuant to Diagnostic Code 5010-5203, while a noncompensable 
(zero percent) disability rating was assigned for the 
costochondritis.  With respect to the costochondritis, the RO 
noted that this disability did not have its own evaluation 
criteria assigned in VA regulations.  Consequently, it was 
rated as analogous to a muscle injury affecting the muscles 
of respiration pursuant to Diagnostic Code 5299-5321.

At the time of an October 2002 VA joints examination, the 
veteran gave a history of right shoulder pain beginning in 
about 1995, the apparent result of vigorous routine 
activities.  He reported that his rib pain began in the late 
1980s, and was also associated with vigorous routine 
activities.  Since separation from active duty, the veteran 
indicated that he had had continued shoulder and chest 
symptoms.  He denied feeling "totally well" for even two 
months since leaving the military.

The veteran had had occasional headaches and some neck pain 
over the previous one-and-a-half months.  The trapezius and 
scapular areas were normal bilaterally.  The right shoulder 
joint continued to be painful, with some stiffness.  The 
upper arms and extremities were "okay" except for 
occasional numbness in the right hand.  The chest had 
anterior discomfort, mostly to the right of the sternum.  The 
veteran had not had much difficulty with shortness of breath 
or with dyspnea on exertion.  The veteran attributed 
occasional shortness of breath to being out of condition, 
rather than to pain.

The veteran had subjective feelings of weakness and easy 
fatigue of the right shoulder.  Easy fatigue was also noticed 
in the chest, although the veteran did not notice any 
problems with impaired coordination.  Flare-up with activity 
was mostly the result of manual use of the upper extremities, 
which occurred two to three times per week.  Use of the right 
upper extremity tended to worsen the right shoulder, and use 
of both upper extremities tended to worsen both the anterior 
chest and the right shoulder.  Resting for two hours gave 
some improvement.

On objective examination, the veteran was overweight and his 
muscle condition was good.  The chest had a normal 
appearance, and chest expansion was to one inch.  Anterior 
chest tenderness was primarily over the cartilage portion of 
the fifth right rib.  The sternum was nontender, as were the 
bone portions of the various ribs.  The veteran did not have 
any shortness of breath at the time of the examination.  
Shoulder motion allowed external rotation to 35/35, internal 
rotation to 95/95, forward elevation to 180/180, and 
abduction to 180/180.  Active and passive motion were the 
same.  The right shoulder had some moderate pain, and there 
was some moderate guarding of right shoulder movement to 
minimize pain.  There was a well-healed surgical scar of 
three inches over the upper part of the deltoid muscle 
anterolaterally, which had a slight tenderness and numbness.  
There were several well-healed arthroscopic scars, which were 
not tender.  There was crepitation with movement at the 
greater tuberosity versus acromion and at the 
acromioclavicular joint on the right.  Rotator cuff function 
was only slightly decreased on the right.  Right shoulder 
pain was at the acromioclavicular joint and glenohumeral 
joint.  There was no pain at the trapezius muscle or scapula.  
Tenderness was moderate at the right acromioclavicular joint, 
the greater tuberosity on the right, and the bicipital groove 
on the right.  Trapezius muscles, scapular areas, 
sternoclavicular joints, and clavicles were nontender 
bilaterally.

The examiner's diagnostic assessment was of right shoulder 
joint status-post two surgeries for chronic rotator cuff 
impingement and a small rotator cuff tear.  The veteran's 
surgery had not been very helpful, although he was able to 
maintain "very good motion."  Continued pain and weakness 
at the right shoulder was attributed to continuing rotator 
cuff impingement, continuing discomfort from the small 
rotator cuff tear at the supraspinatus muscle, synovitis at 
the acromioclavicular joint, and continuing pain from 
surgical scarring.  X-rays taken in conjunction with the 
examination were considered to be normal for the shoulder 
area.  The examiner indicated that forward flexion of the 
right shoulder would be decreased by 25 degrees because of 
the veteran's subjective symptoms and that flare-up problems 
at the right shoulder would decrease forward flexion by 30 
degrees.

Additionally, the examiner diagnosed the veteran with 
costochondritis, with anterior chest pain, predominantly at 
the cartilage portion of the right fifth rib.  The examiner 
noted that, apparently, this condition had involved other 
ribs at various times, but the worst one at the time of the 
examination was the right fifth rib.  The examiner concluded 
that the veteran's present conservative treatment was 
reasonable, but that surgical excision of the painful area 
could sometimes be helpful for costochondritis.

Legal Criteria.  The veteran is appealing the disability 
ratings assigned following the RO's initial award of service 
connection for a right shoulder disorder and costochondritis 
in February 1999, which assigned a 10 percent disability 
evaluation for the veteran's right shoulder disability and a 
noncompensable evaluation for costochondritis.  Subsequently, 
during the pendency of the appeal, a decision review officer 
decision increased the veteran's rating for costochondritis 
to 10 percent.  In a case such as this, where the veteran has 
appealed the initial disability rating, the entire period is 
to be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In general, disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).

I.	Entitlement to a disability rating in excess of 10 
percent for a right shoulder disorder.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

With respect to the major upper extremity, malunion of the 
clavicle or scapula, or nonunion without loose movement, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires nonunion with loose movement or dislocation.  Such 
disability may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, but which would not be compensable 
under a limitation of motion code, a 10 percent rating may be 
assigned for each involved major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is limited to the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90, degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Medical records since the veteran's period of active duty 
indicate that he has been treated for complaints of right 
shoulder pain, although examinations generally show full 
range of motion of the right arm.  At the time of his 
November 1998 VA examination, the veteran's range of motion 
was basically full.  Although the examiner noted right 
shoulder pain, findings were otherwise unremarkable.  At his 
most recent VA joints examination in October 2002, the 
veteran complained of continued discomfort with his shoulder.  
The examiner reported that the veteran had full range of 
motion of the right shoulder with moderate pain.  The 
examiner indicated that forward flexion of the right shoulder 
would be decreased by 25 degrees because of the pain and that 
flare-up problems at the right shoulder would decrease 
forward flexion by 30 degrees.  This would indicate that the 
veteran's forward flexion was limited to 155 degrees because 
of pain and to 150 degrees during flare-ups of right shoulder 
symptoms.  Thus, after taking into account the limitation of 
motion of the right arm due to pain and during flare-ups of 
symptoms, the motion of the right arm would still have been 
well above shoulder level.  The examiner attributed the 
veteran's continued pain and weakness at the right shoulder 
to continuing rotator cuff impingement, continuing discomfort 
from the small rotator cuff tear at the supraspinatus muscle, 
synovitis at the acromioclavicular joint, and continuing pain 
from surgical scarring.

The record reflects that the veteran has essentially full 
motion of the right arm and the recent examination findings 
clearly show that pain on use and flare-ups of symptoms do 
not restrict right arm motion to the shoulder level as 
required for a 20 percent rating under Diagnostic Code 5201.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus a 20 percent rating under Diagnostic Code 5201 
is not warranted.  38 C.F.R. § 4.31.  

Further, the medical records depict impairment which does not 
exceed that for malunion of the clavicle or scapula, or 
nonunion without loose movement, and such is to be rated 10 
percent under Diagnostic Code 5203.  Id.  Nonunion with loose 
movement or dislocation is not shown, and thus a 20 percent 
rating under this code is not warranted.  

Moreover, the Board finds that there are no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's right shoulder disability has been 
more than 10 percent disabling.  Thus "staged ratings" are 
not warranted for any period since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In sum, the weight of the evidence establishes that the 
veteran's right shoulder disability is no more than 10 
percent disabling.  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

However, the Board's analysis is not yet complete.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.

In this regard, a three-inch surgical scar on the veteran's 
right shoulder was found to be tender and painful on VA 
examination in October 2002.  Under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent evaluation 
is warranted for superficial scars that are tender and 
painful on objective demonstration.  Therefore, there is 
evidence of compensable manifestations of the veteran's right 
shoulder surgical scar.  Thus, the assignment of a separate 
10 percent evaluation for scarring as a residual of right 
shoulder surgery is warranted.  A rating in excess of 10 
percent, however, is not warranted as this is the maximum 
evaluation assignable under DC 7804 and the loss of function 
of the shoulder has already been utilized in the assignment 
of the 10 percent rating under DC 5203.  Rating the same 
manifestations of a disability under different diagnostic 
codes is precluded.  See 38 C.F.R. § 4.14.

II.	Entitlement to a disability rating in excess of 10 
percent for costochondritis.

The veteran also has contended that his costochondritis 
warrants a higher rating.  Moreover, he has asserted that the 
analogous Diagnostic Code assigned by the RO for his 
costochondritis was mistaken.  He maintains that 
costochondritis has nothing to do with the musculature of the 
chest.  Rather, the injury deals with the cartilage holding 
the ribcage and sternum together, and that the 
costochondritis is an inflammation of the cartilage.

The veteran has indicated that his primary complaint involves 
pain of the anterior ribcage, and therefore, the Board 
concludes that the disability warrants consideration of a 
rating analogous to a muscle injury of the muscles of 
respiration under Diagnostic Code 5321.  Under that 
diagnostic code, a 10 percent rating is warranted for 
moderate impairment of the thoracic muscle group, while a 20 
percent rating is warranted for severe or moderately severe 
impairment of that group.

On examination in October 2002, the veteran's chest was clear 
to auscultation.  No shortness of breath or dyspnea on 
exertion were noted.  There is simply no showing that the 
veteran's costochondritis impairs respiration, which is the 
function of the thoracic muscle group.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5321.  Although the October 2002 VA 
examination reflected the veteran's longstanding history of 
costochondritis, clinical findings were absent any indication 
of significant impairment of the thoracic muscle group such 
as to restrict or otherwise compromise respiration.  The 
Board therefore concludes that no more than moderate muscle 
injury of Muscle Group XXI is shown and that, accordingly, 
the preponderance of the evidence is against assigning a 
rating higher than 10 percent under that diagnostic code.

The Board has also considered rating the veteran's disability 
by analogy to arthritis, although it does not actually 
involve arthritis.  Degenerative or traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Absent limitation of motion, a 10 percent rating is 
warranted for X-ray evidence of involvement of 2 more major 
joints or 2 or more minor joint groups; absent limitation of 
motion, a 20 percent rating is warranted for X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In this 
case, there is no actual arthritis involving the right fifth 
rib condition, and there is no involvement of 2 or more major 
joints or 2 or more minor joint groups.  A higher rating by 
analogy under this code is, therefore, not permitted.

The Board has also considered rating the veteran's 
costochondritis by analogy to removal of ribs, although no 
rib cartilage has actually been removed.  A 10 percent rating 
is warranted for removal of one rib or resection of two or 
more ribs without regeneration; a 20 percent rating requires 
removal of two ribs.  38 C.F.R. § 4.73, Diagnostic Code 5297.  
The medical evidence does not suggest that the veteran's 
costochondritis produces impairment that is analogous to the 
removal of two ribs.  Thus, a higher rating by analogy under 
this code is not permitted.

As indicated above, regulations prohibit the evaluation of 
the same disability under different diagnoses.  See 38 C.F.R. 
§ 4.14 (2002).  See also Evans v. Brown, 9 Vet. App. 273, 281 
(1996) (a veteran may not receive separate disability ratings 
for the same disability or the same manifestations).  The 
rating is assigned that most accurately reflects the overall 
functional impairment resulting from the service-connected 
disability.  This is reflected in the highest rating that can 
be assigned on the basis of the findings shown.  In this 
case, that is the rating analogous to moderate impairment 
under Diagnostic Code 5321.  As the evidence is not so evenly 
balanced as to raise doubt concerning any material issue, the 
claim for an initial evaluation in excess of 10 percent for 
costochondritis must be denied.  38 U.S.C.A. § 5107(b).

Moreover, the Board finds that there are no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's right shoulder disability has been 
more than 10 percent disabling.  Thus "staged ratings" are 
not warranted for any period since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a right shoulder disorder is denied.

A 10 percent rating, and no more, for a scar of the right 
shoulder, postoperative, is granted, subject to provisions 
governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for costochondritis is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

